  Case 9:20-cr-00056-MJT Document 28 Filed 02/18/21 Page 1 of 2 PageID #: 87




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
V.                                                  §    CASE NO. 9:20CR56
                                                    §
ARIEL CORPUS-HERNANDEZ                              §

         ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                     ON DEFENDANT’S GUILTY PLEA

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

for administration of a guilty plea under Rules 11 and 32 of the Federal Rules of Criminal Procedure.

Judge Giblin conducted a hearing in the form and manner prescribed by Federal Rule of Criminal

Procedure 11 and issued his Findings of Fact and Recommendation on Guilty Plea Before the United

States Magistrate Judge [Clerk’s Doc. #27]. The magistrate judge recommended that the Court accept

the defendant’s guilty plea and conditionally accept the plea agreement. The magistrate judge also

recommended that the Court accept the defendant’s guilty plea. He further recommended that the Court

finally adjudge the defendant as guilty on Count One of the Indictment filed against the defendant in this

cause.

         The parties have not objected to the magistrate judge’s findings. The Court ORDERS that the

Findings of Fact and Recommendation on Guilty Plea [Clerk’s Doc. #27] of the United States Magistrate




                                                  -1-
  Case 9:20-cr-00056-MJT Document 28 Filed 02/18/21 Page 2 of 2 PageID #: 88




Judge are ADOPTED.         The Court defers acceptance of the plea agreement and plea agreement

addendum until after review of the presentence report.

       It is further ORDERED that, in accordance with the defendant’s guilty plea and the magistrate

judge’s findings and recommendation, the defendant, Ariel Corpus-Hernandez, is hereby adjudged as

guilty on Count One of the Indictment charging violation of 8 U.S.C. § 1326(a).

                                        SIGNED this 18th day of February, 2021.




                                                                       ____________________________
                                                                       Michael J. Truncale
                                                                       United States District Judge




                                                -2-
